Citation Nr: 0921970	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral leg 
disability, claimed as peripheral neuropathy.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for bilateral foot 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss disability.

6.  Entitlement to a rating in excess 30 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to February 
1961.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in March 2006 and 
February 2008.

The issue of entitlement to an increased rating for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

In May 2009, the Veteran, through his representative, raised 
contentions to the effect that he was entitled to a total 
rating due to individual unemployability (TDIU) caused solely 
by his service connected disabilities.  That claim has not 
been certified to the Board on appeal nor has it otherwise 
been developed for appellate purposes.  Therefore, the Board 
has no jurisdiction over that claim, and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2008); 38 C.F.R. § 20.101 (2008).  However, it is referred to 
the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A back disability, primarily diagnosed as degenerative 
disc disease from C3-C4 to C6-C7, degenerative disc disease 
with possible nerve root involvement at L3-L4, and 
degenerative joint disease of the cervical and lumbar spine, 
was first manifested many years after service, and there is 
no competent evidence of record that a back disorder is 
related to service.

2.  A back disability is not proximately due to or aggravated 
by schizophrenia. 

3.  A bilateral leg disability, to include peripheral 
neuropathy, was first manifested many years after service, 
and there is no competent evidence of record that it is in 
any way related to service.

4.  A bilateral leg disability, to include peripheral 
neuropathy, is not proximately due to or aggravated by 
schizophrenia. 

5.  A bilateral knee disability, diagnosed primarily as 
enthesopathy, was first manifested in October 2005, and there 
is no competent evidence of record that it is in any way 
related to service.

6.  A bilateral knee disability, diagnosed primarily as 
enthesopathy, is not proximately due to or aggravated by 
schizophrenia. 

7.  The presence of a chronic, identifiable disability in 
either foot has not been established by the competent 
evidence of record.

8.  The presence of a chronic identifiable bilateral hearing 
loss disability has not been established by the competent 
evidence of record.


CONCLUSIONS OF LAW

1.  A back disability is not the result of disease or injury 
incurred in or aggravated by service, cervical and lumbar 
degenerative joint disease may not be presumed to have been 
so incurred, and a back disorder was not caused or aggravated 
by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A bilateral leg disability, to include peripheral 
neuropathy, is not the result of disease or injury incurred 
in or aggravated by service, peripheral neuropathy may not be 
presumed to have been so incurred, and a bilateral leg 
disorder was not caused or aggravated by a service connected 
disorder..  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.

3.  A bilateral knee disability, diagnosed primarily as 
enthesopathy, is not the result of disease or injury incurred 
in or aggravated by service, and a bilateral knee disorder 
was not caused or aggravated by a service connected 
disorder..  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.

4.  A bilateral foot disability is not the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).

5.  A bilateral hearing loss disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for a back disability, a 
bilateral leg disability, to include peripheral neuropathy; a 
bilateral knee disability; a bilateral foot disability; and a 
bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In August 2005, VA received the Veteran's claims, and there 
is no issue as to providing an appropriate application form 
or completeness of the application for service connection. 

Following the receipt of the Veteran's claim, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed the Veteran of the 
criteria, generally, for rating service-connected 
disabilities and for assigning effective dates should service 
connection be granted.  To the extent that notice was not 
provided for each claim concerning how ratings and effective 
dates are assigned, that error was harmless in light of the 
decision below.

Following notice to the Veteran, the RO fulfilled its duty to 
assist him in obtaining identified and available evidence 
needed to substantiate his claims.  The RO obtained his 
service medical and personnel records, as well as records 
reflecting his treatment after service.  VA also examined the 
Veteran to determine the nature and etiology of any back, 
bilateral leg, bilateral knee, and bilateral foot disability.  
In addition, VA offered the Veteran an opportunity to present 
pertinent evidence and testimony at a hearing on appeal; 
however, he declined that offer. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could be 
used to substantiate any of his service connection claims.  
Moreover, there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to 
him that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the service connection issues.

Analysis

The Veteran contends that his back, legs, knee, and foot 
disorders, as well as his hearing loss, are the result of 
disease or injury incurred in or aggravated by service.  His 
representative requests that the Board also consider whether 
any of those disabilities are due to his service-connected 
psychiatric disorder.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against each of these claims.  Therefore, the appeal will be 
denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, there must be 
competent evidence of (1) a current disability; (2) a disease 
or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id. 

For certain disabilities, such as arthritis (degenerative 
joint disease) and organic disease of the nervous system 
(peripheral neuropathy), service connection may be presumed 
when such disability is shown to a degree of 10 percent or 
more within one year of the Veteran's discharge from active 
duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Such a presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Any 
increase in the severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Back

The Veteran's service medical records are negative for any 
complaints or clinical findings of back disability.  

A chronic back disability was not manifested until many years 
after service.  VA imaging studies conducted in December 1999 
and January 2007 revealed multi-level degenerative disc 
disease from C3-C4 through C6-C7.  In January 2006, a 
cervical MRI revealed cervical spondylosis.  A chronic low 
back disability was first clinically manifested in May 2005, 
when a MRI study revealed lumbar degenerative disc disease 
with possible nerve root involvement at L3-L4 and 
degenerative joint disease.  There is, however, no competent 
evidence linking any of these disorders to service.  Hence, 
the preponderance of the evidence is against granting 
entitlement to service connection on a direct basis.  

Not only were there no complaints or clinical findings of 
back disability in service, the competent evidence of record 
is also against finding any suggestion that the Veteran's 
back disability is in any way related to his service-
connected psychiatric disorder.  Absent such evidence, the 
Veteran cannot meet the criteria for service connection for 
back disability on a secondary basis.  Accordingly, service 
connection is not warranted, and entitlement to service 
connection for a back disorder is denied.

The Legs

The Veteran's service medical records are negative for any 
complaints or clinical findings of disability in either leg.  

A bilateral leg disability, diagnosed primarily as 
polyneuropathy, was not manifested until many years after 
service.  A March 2007 consultation with the VA Neurology 
service noted that nerve conduction studies showed axonal 
peripheral neuropathy as early as 2001.  However, the 
preponderance of the competent evidence, to include VA 
physical therapy records from 2005, shows that the Veteran's 
chronic bilateral leg disability was not manifested until 
November 2003.  Moreover, it is well to note that the 
appellant sustained a stroke in March 2007, which resulted in 
additional left leg disability.  

There is no competent evidence of record that the Veteran's 
bilateral leg disability is in any way related to service or 
to his service-connected psychiatric disorder.  Therefore, 
absent such evidence, the Veteran cannot meet the criteria 
for service connection for a bilateral leg disability, either 
on a direct or secondary basis.  This claim is denied.

The Knees

The Veteran's June 1952 service entrance examination is 
negative for any complaints or clinical findings pertaining 
to a knee disorder.  

The service treatment records remained negative for any 
complaints or clinical findings of right knee disability 
during service.  In June 1960, however, the Veteran was 
admitted to the hospital for a two day history of left knee 
swelling.  Following a workup the diagnoses were acute 
bursitis of the left knee, and rule out arthritis.  Notably, 
X-rays of the left knee did not show the presence of 
arthritis or any other relevant abnormalities.  After two 
days, the Veteran was discharged from the hospital.  
Thereafter, no complaints or clinical findings of left knee 
disability were made during the remainder of the Veteran's 
service.  

The presence of bilateral knee disability was not established 
until a VA examination in October 2005.  Although there was a 
diagnosis of enthesopathy, there was no competent evidence of 
a nexus between that disability and either his active duty 
service, or his service-connected schizophrenia.  Absent such 
evidence, the Veteran cannot meet the criteria for service 
connection for either knee.  Accordingly, service connection 
for a bilateral knee disability is denied.

The Feet

A review of the Veteran's June 1952 service entrance 
examination is negative for any complaints or clinical 
findings of a disability of either foot.  

In May 1956, during an examination in service, the Veteran 
was found to have a foot fungal infection.  Notably, that was 
an isolated incident as there were no further complaints or 
clinical findings of foot fungus in service.  His post-
service treatment records were similarly negative.  

An October 2005 VA examination to determine the nature and 
etiology of any foot disability revealed pain in both feet, 
as well as left foot weakness.  Despite those manifestations, 
there was no diagnosis of chronic, underlying pathology in 
either foot.  In this regard, pain alone, i.e. without a 
diagnosed or identifiable underlying malady or disorder, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-
1362 (2001).

Absent evidence of current, identifiable foot disability, the 
Veteran cannot meet the criteria for service connection.  
Accordingly, service connection for bilateral foot disability 
is not warranted on any basis.

The Bilateral Hearing Loss Disability

Impaired hearing will be considered a disability for purposes 
of laws administered by VA when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

In this case, the competent evidence of record, including the 
Veteran's service treatment and personnel records, as well as 
his records of treatment and examination after service are 
negative for any complaints or clinical findings of hearing 
loss disability.  Without competent evidence of both a 
current disability, and evidence linking that disorder to 
service,  the Veteran cannot meet the criteria for service 
connection.  Accordingly, service connection for bilateral 
hearing loss disability is denied.

Additional Considerations

In arriving at these decisions, the Board has carefully 
considered the Veteran's contentions.  The only reports of a 
nexus between a back disability, bilateral leg disability, 
bilateral knee disability, bilateral foot disability, and a 
hearing loss come from the Veteran.  As a layman, however, he 
is only qualified to report on matters which are capable of 
lay observation.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  

The Board also considered the doctrine of reasonable doubt.  
However, that doctrine is only invoked where there is an 
approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against these claims.  Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for bilateral leg 
disability, to include peripheral neuropathy, is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Veteran seeks entitlement to a rating in excess of 30 
percent for his service-connected schizophrenia.  After 
reviewing the record, the Board finds that there may be 
outstanding evidence which could substantiate that claim.  
Therefore, that issue is remanded for additional development 
prior to further consideration by the Board.

In June 2007, a VA staff psychiatrist reported that the 
Veteran had been receiving treatment for schizophrenia for 
many years.  While the claims file includes treatment records 
from a VA Mental Health Center from July to November 2008, 
the only such records on file prior to June 2007 show the 
Veteran's treatment in November 2005 and June 2006.  Complete 
records reflecting all of the Veteran's psychiatric treatment 
prior to June 2007 could well be relevant to his increased 
rating claim.  Hence, further development is in order.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the 
name and address of all health care 
providers, both VA and private, who 
treated him for schizophrenia to June 
2007.  Also request that he identify the 
names of the facilities where he was 
treated, as well as the dates of that 
treatment.  A failure to respond or a 
negative response to any request must be 
noted in writing and associated with the 
claims folder.  
 
2.  Thereafter, request the records of 
the Veteran's psychiatric treatment since 
July 2004.  Such records must be 
requested directly from each health care 
provider or facility identified by the 
Veteran.  Such records should include, 
but are not limited to, records and notes 
from individual and group therapy, 
progress summaries, discharge summaries, 
consultation reports, daily clinical 
records, as well as doctor's and nurse's 
notes.  Request that the Veteran provide 
any such records he may have in his 
possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the RO cannot locate records 
pertaining to care provided by an entity 
of the Federal government, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

If the requested records are unavailable, 
but are held by an entity not affiliated 
with the Federal government.  notify the 
Veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  When the actions requested in Parts 1 
and 2 have been completed, undertake any 
other necessary development, such as 
scheduling any indicated VA examination.  
Then readjudicate the issue of 
entitlement to a rating in excess of 30 
percent for schizophrenia.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


